Exhibit 10.4 VOTING AGREEMENT This VOTING AGREEMENT (this “ Agreement ”), dated as of November 30, 2016, is entered into by and between AG&E HOLDINGS INC., an Illinois corporation (the “ Company ”), and Anthony Tomasello (“ Shareholder ). RECITALS WHEREAS, this Agreement has been executed and delivered pursuant to, and in connection with the closing of the transactions contemplated by, that certain Agreement and Plan of Merger, dated as of April 12, 2016, entered into by and among the Company, American Gaming & Electronics, Inc., a Nevada corporation and a wholly-owned Subsidiary of the Company, Advanced Gaming Associates LLC, a Pennsylvania limited liability company, and Shareholder, both in his individual capacity and in his capacity as the company representative (the “ Merger Agreement ”). NOW, THEREFORE, in consideration of the covenants and agreements contained herein, the parties hereto agree as follows: Article I Definitions Section 1.01 Definitions. “ Affiliate ” means, with respect to any Person, (a)any Controlled Person of such Person, (b)any other Person directly or indirectly controlling, controlled by or under common control with such Person or (c)any Person (and its Subsidiaries) in relation to which such Person or any of its Controlled Persons is required, from time to time, whether alone or as part of a group, to make or maintain a filing with the SEC on Schedule 13D. For the purpose of this definition, the term “ control ” (including, with correlative meanings, the terms “ controlling
